Case 2:20-cv-02489-SMB Document1 Filed 12/28/20 Page 1 of 4

   
 

 AECRMED COPY

  

RAFAEL CEZAR DANAM L '
PO BOX 336707 BEC 2 8 2900
North Las VegasNV 89033 i

ont Las vegas CLERK U 8 DRBTRECT COURT

(909) 297-9171 DISTRICT OF

IN UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

   

RAFAEL CEZAR DANAM,

 

Paint CASE NUMBER: — ©y20-02489-PHX-SMB
v.
ARIZONA BOARD OF EDUCATION, COMPLAINT
Defendant(s).
Jurisdiction

This court has jurisdiction over this matter pursuant to 42 USC 1983: US Constitution Preamble,
Amendments I, V, VI, XIV §§ 42 USC 1983. The plaintiff is a resident of North Las Vegas, Maricopa
County, NV and a citizen of the United States, former resident of Phoenix, AZ. The defendant, is a resident

of Phoenix, AZ and a citizen of the United States. The cause of action arose in the Phoenix division.

Complaint
Case has been reviewed by the SUPREME COURT OF THE UNITED STATES by Petition of Writ
of Certiorari denied December 7, 2020, reviewed by the SUPREME COURT OF ARIZONA denied review
April 2020. Appealed to SUPREME COURTS from Arizona Court of Appeals-Division One from Superior

Court of Arizona from original Administrative Hearing of the Arizona Board of Education

Demand
(1) Monetary Compensation for loss of employment, damage of Graduate School progression. (2)
Revoking of order from National Data Base of Teachers (3) Declaratory relief to Grand Canyon University
and U.S. Department of Education of Teach Grant and completion of Graduate Program Damages:
$2,815,817.00. Loss of employment (Seven Years), loss of payment ability for U.S. Department of

Education Teach Grant and student loans, Defamation Damages The Plaintiff wants a trial by jury.

Demand of Monetary Damages by Plaintiff

 

 
Case 2:20-cv-02489-SMB Document1 Filed 12/28/20 Page 2 of 4

Plaintiff demands restitution of damages in the amount $2,815,817.00. Amount of award
is justified as follows:

(1) Compensation Loss of Employment/Salary: 6-years (School Years) x

$57,000 (Education: MA) = $342,000.00 Compensatory Damages for 2018-2024,

$17,500 Loss of Employment Heritage Elementary Charter School, Spring 2018;

$74,668.00 (Education: EdD) =

Total of $434,168.00

(2) $20,000.00 Loss of Graduation Completion of Grand Canyon University College of
Education Master in Elementary Education, TEACH Grant. Note: negative public record for
admission to Pepperdine University Doctoral Program for Education and/or University of
Southern California (USC) Doctoral Program for Education.

(3) $1,354,664.00+$6,985.00! Punitive Damages for intentional emotional distress of
combat veteran. Total is current deaths in ALL American Wars as of February 2, 2019. Plaintiff is
a U.S. combat veteran who endured and survived hostile adversities in Operation Iraqi Freedom
(OIF) as well as participated in over 300 U.S. Honor Guard Military Burials of U.S. Veterans.
Defendants blatant disregard for sacrifice of U.S. Service Men and Women throughout history of
the United States of America demonstrates heinous disregard, disrespect and dishonor by
Defendants of public vow of duty to Oath of Office.

(4) $1,000,000.00 Punitive Damages direct and indirect gross negligence of

emotional distress of (77) students formerly assigned elementary students.

TOTAL: $2,815,817.007

 

 

1 1,354,664 report total by Wikipedia; 6,985 fatalities in war, 2003-Present U.S. military conflicts Department of
Defense (DoD). Accessed 02/02/2019 https://dod.defense.gov/News/Casualty -Status/

2 Service of Certified Public Accountant (CPA) Law Firm will account, distribute and provide court documentation of
all designated monetary awards for distribution from Plaintiff.
Case 2:20-cv-02489-SMB Document1 Filed 12/28/20 Page 3 of 4

Plaintiff has referenced all pertinent laws, case law and references in filed original and

amended Complaint against Defendants.

  
  

 
     

 

 

12/21/2020 (MMXX) /s/ RAHAEL CEZAR DANAM
Date: | L- a | | Ww aa eo G-
Signature of Pro S& Plaintiff
RAFAEL CEZAR IDANAM
PO BOX 3367

North Las Vegas, NV 89033
(909) 297-9171
Case 2:20-cv-02489-SMB Document1 Filed 12/28/20 Page 4 of 4

UNITED STATES DISTRICT COURT
District of Arizona
Honorable G. Murray Snow, Chief Judge
Debra D. Lucas, District Court Executive & Clerk of Court
Sandra Day O’Connor U.S. Courthouse
401 West Washington St., Suite 130, SPC 1
Phoenix, AZ 85003
December 21, 2020

RE: RAFAEL CEZAR DANAM v. ARIZONA BOARD OF EDUCATION

Court Clerk of U.S. District Court Arizona:

Please be advised | am submitting Original Copy and Court Copy of documents presented with this
official memorandum. a

 

(1) |am seeking to Proceed in Forma Pauperis with submission of AO 239 Court Form and supporting
Complaint and Motion for Leave documents.

(2) In addition, access to PACER for digital submission of complete case documents is also request for
PACER Account No. 5840136 Username: rafaeldanam

 
 
   

Respectfully”

lex
pAFAEL O&A, ANAM
P.O. Box 336707

North Las Vegas, NV 89033
